UNITED STATES DISTRICT COURT FOR THE FI L. E D

EASTERN DISTRICT OF CALIFORNIA AUG 19 2019

2 CLERK, U.8, DIST
EASTEAN DltHicy OF CALIFORNIA

 

ey”:
UNITED STATES OF AMERICA, ) DEPUTY
) 2:11-cr-00206-KJM
Plaintiff, )
Vv. )
) DETENTION ORDER
KIRBY ALLEN REYNOLDS, ) (Violation of Pretrial Release,
) Probation or Supervised Release)
Defendant. _)
)

 

O After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court
finds :

LC there is probable cause to believe the person has committed a federal,

state or local crime while on release and defendant has not rebutted the

presumption that his release will endanger another or the community or

O there is clear and convincing evidence that defendant has violated

another condition of release and
U1 based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition
or combination of conditions of release that will assure that the defendant
will not flee or pose a danger to the safety of another person or the
community or
UO the person is unlikely to abide by any condition or combination of
conditions of release. F.R.Cr.P. 32.1(a)(D), 46(c), 18 U.S.C. § 3148.

oe After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143
(violation of probation or supervised release) the court finds there is probable cause
to believe defendant has violated a condition of probation or supervised release and
defendant has not met his/her burden of establishing by clear and convincing

evidence that he will not flee or pose a danger to another person or to the community.
18 U.S.C. § 3143.

IT IS ORDERED that pursuant to 18 U.S.C. § 3142(4)(2)-(4) defendant is committed to the custody
of the Attorney General for confinement in a corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or being held in custody pending appeal. The defendant shall be
afforded reasonable opportunity for private consultation with his/her counsel. Upon further order of a
court of the United States or request of an attorney for the United States the person in charge of the
corrections facility in which defendant is confined shall deliver defendant to a United States Marshal for
purpose of an appearance in connection with a court proceedi

DATED: SS Sf CLL oP

  

 
